Citation Nr: 1219283	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of payment or reimbursement of unauthorized medical expenses has been raised by the record within a December 2008 congressional contact; however, the record does not reflect whether this issue has been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Obstructive sleep apnea did not manifest in service or for many years thereafter, and is unrelated to service or a service connected disability.  


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

2.  Obstructive sleep apnea is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In an October 2008 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim.  The Board finds that the record, however, which does not contain any indication of a nexus between either service or a service-connected disability and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, PTSD.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

VA must also consider service connection for the claimed disability on any basis reasonably raised by the record.  See Schroeder v. West, 212 F. 3d 1265, 1271   (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought for the same disability).  Regarding entitlement to service connection on a direct basis, the Board notes the Veteran's service treatment records are negative for any diagnosis of or treatment for obstructive sleep apnea, and his December 1976 service separation examination was likewise negative for any indication of obstructive sleep apnea.  Onset of the Veteran's sleep apnea was many years after service, and no evidence has suggested sleep apnea either began during service or is otherwise related thereto.  The Veteran also does not allege onset of his obstructive sleep apnea during active duty.  In the absence of any competent evidence to the contrary, service connection for obstructive sleep apnea on a direct basis is not warranted.  

Rather, the Veteran's primary assertion is that his sleep apnea is caused or aggravated by his service-connected PTSD.  Service connection for PTSD was first granted by VA within an April 1999 rating decision.  Both VA and private medical treatment records confirm a current diagnosis of obstructive sleep apnea.  A private diagnosis dates as far back as May 1998, and was again confirmed via a sleep study in August 2008.  VA treatment records as far back as July 2001 also confirm a current diagnosis of sleep apnea.  

This evidence does not, however, suggest that the Veteran's obstructive sleep apnea is either caused or aggravated by his PTSD.  Likewise, the Veteran has not submitted competent evidence establishing a nexus between his sleep apnea and his PTSD.  For this reason, the Board finds the preponderance of the evidence to be against the Veteran's service connection claim, and it must be denied.  In the absence of competent evidence establishing a nexus between sleep apnea and a service-connected disability, PTSD in the present case, service connection on a secondary basis for obstructive sleep apnea must be denied.  

The Veteran has himself alleged that his PTSD has caused or aggravated his sleep apnea, and resulted in cardia arrhythmias.  The Board does not find him competent to testify regarding the etiological basis of his sleep apnea, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because the Veteran is not competent to state that his PTSD has caused or aggravated his obstructive sleep apnea.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


